Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5607504 (col. 2, line 19-col.3, line 67; col. 4, lines 20-25).
Regarding claims 1, 5 - 7 and 9, US504 discloses luster pigments based on multiply coated platelet-shaped metallic substrates with at least one layer packet comprising 
   A) a first colorless coating, and
   B) a second selectively absorbing coating applied upon said first coating, 
   and optionally 
   C) a third, outer, colorless or selectively absorbing coating different from said second coating and applied upon said second coating, and wherein coating (B) consists essentially of selectively absorbing oxides selected from the group consisting of iron (III) oxide, chromium (III) oxide, vanadium (V) oxide, titanium (III) oxide or mixtures thereof, or of colorless oxides selected from the group consisting of titanium dioxide, zirconium oxide or mixtures thereof, which have been colored with the aid of selectively absorbing colorants. 
Suitable metallic substrates for the luster pigments of the present invention include all metals and alloys in platelet form known for metallic effect pigments. Examples besides steel, copper and its alloys such as brass and bronzes include in particular aluminum and its alloys such as aluminum bronze. The individual coatings generally have the following thicknesses: (A) from 10 to 800 nm, preferably from 50 to 600 nm; (B) from 1 to 500 nm, preferably from 10 to 150 nm; (C) from 1 to 200 nm, preferably from 10 to 150 nm. Specific examples of suitable materials for coating (A) are silicon oxide, silicon oxide hydrate, aluminum oxide, aluminum oxide hydrate and 
Although the prior art does not specific disclose the weight as applicant set percentage froth in the claims, it is known in the art that the thickness is related to the mass. Since the prior art discloses the overlapping thickness, it is reasonable to expect the similar weight percentage as applicants set forth in the claims. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 2-4, specific examples of suitable materials for coating (A) are silicon oxide, silicon oxide hydrate, aluminum oxide, aluminum oxide hydrate and 
Regarding claims 5 and 8, the size of the substrate particles is not critical per se and can be adapted to the particular use. Generally the particles have average largest diameters from about 1 to 200 micron and thicknesses from about 0.1 to 5 micron.
Regarding claims 11-12, the luster pigments  are advantageously suitable for many purposes, such as the coloring of plastics, glasses, ceramic products, decorative cosmetic preparations and in particular coatings and inks, including printing inks, especially security printing inks. All customary printing processes are possible, for example screen printing, intaglio printing, bronze printing, flexographic printing and offset printing(col.7,  lines  45-50).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4  and  6-10 of U.S. Patent No. 10,227,494. Although the claims at issue are not identical, they are not patentably both the application and the  patent disclose a   pigment  composition  with  similar  structure.  Although  the  application  claim  the  weight  percentage,  it  is  known  in the  art  that the  mass  is  related  to  the  layer  thickness.  Thus  the  application  and the  prior  art  disclose  the  overlapping  range  percentage or  ratio.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
The applicant argues that even Schmid overlap with those disclosed in the present application, the mass proportions of iron and iron (III) oxide (Fe203) substantially differ between what is claimed and what is disclosed in Schmid examples.
The Examiner respectfully submits  that  a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968).  In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). The  prior  art  discloses  that the  thickness  of  the  B  layer is  up  to  500nm. The  applicant  does  not  provide  evidence  to  show  that the  B layer  thickness  in the  example  is  500nm. Furthermore,  the  instant  application  claims  
The applicant argues that Schmid does not disclose, teach, or suggest aluminum platelets that are in monolithic form consisting of a single self-contained unit with no fractures, layering or occlusions, although changes in structure may occur within the substrate platelets. as recited in claim 1. 
The Examiner respectfully submits  that the  prior  art  discloses the suitable metallic substrates for the luster pigments of the present invention include all metals and alloys in platelet form known for metallic effect pigments (col. 3, lines  54-57). 
The applicant argues  that  the monolithic aluminum substrate platelet “are preferably of homogeneous structure, meaning that no concentration gradient occurs within the platelets,” “do not have a layered structure and do not have any particles distributed therein,” and “do not have a core-shell structure, where the shell consists, for example, of a material suitable for the substrate platelets and the core of another material.” (U.S. App. No. 16/248,858, If [0019].)
The Examiner respectfully  submits  that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the  preferred substrate ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731